PER CURIAM.
Larry E. Merritt appeals from an order denying his postconviction motion in part and granting it in part, which was entered by Judge Ficarrotta in March 2004. He also appeals the new sentence entered by Judge Ficarrotta as a result of that order. Mr. Merritt’s attorney has filed an Anders brief in this appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the order resolving the postconviction motion.
While this case was pending on appeal, Mr. Merritt filed a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). That motion claimed that Mr. Merritt should have been resentenced by the same judge who had originally sentenced him in 1996. Judge Ficarrotta granted that motion in October 2005. Thus, the sentence on appeal in this case was vacated. A second new sentence was thereafter imposed — this time by Judge Behnke, the original sentencing judge.
Mr. Merritt filed a separate appeal from the second sentence. That appeal is pending in this court as case number 2D06-1793. That appeal has now been perfected and presents an issue on the merits. Accordingly, our affirmance in this case has no effect on the sentence that is pending on review in case number 2D06-1793. The appeal of that sentence will be resolved in a separate opinion at a later time.
Affirmed.
ALTENBERND, CASANUEVA, and VILLANTI, JJ„ Concur.